Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 18 February 2022 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.

Status of the Application
Claims 107-127 are pending. Claims 123, 125 and 127 are withdrawn.
Claims 107-122, 124 and 126 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 116 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  116 contains the trademark/trade name “Titan”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an RT-PCR kit and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Vigneault et al. and Hindson et al.
Claims 107-109, 118, 120 and 124 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneault et al. (US20140357500) in view of Hindson et al. (US20140378322).
Prior to the effective filing date of the claimed invention, Vigneault et al. teach methods comprising analysis of variable heavy (VH) and variable light (VL ) antibody chains  comprising lysing cells within droplets of an emulsion, subjecting the mRNA content comprising  VH and VL antibody chains  to reverse transcription followed by amplification and linkage between VH and VL antibody chains within the emulsion using barcoded primer-conjugated supports, wherein the linkage comprises linking antibody chains using fused PCR or incorporating the antibody chains within an expression vector. The emulsion is subsequently broken to allow further analysis (e.g. Entire Vigneault reference and especially para 0053-0060, pg. 33-34; para 0069, pg. 35-36; reverse transcription followed by amplification within the emulsion as in para 0225,pg.11; para 0285,pg. 16-17; further analysis includes sequencing as in para 00295-0296, pg. 104-105; para 0326,pg. 21; para 0339-0345, para 0348, pg. 22-24; para 0443-0448,pg. 32; para 0576-0584,pg. 42; Fig. 18 and 19). 
Vigneault et al. teach reverse transcription of target nucleic acid content for sequencing analysis wherein the reverse transcription primers complement the poly A tail or the reverse transcription primers comprising sequences that complements target nucleic acid(e.g. para 00157,pg. 62-63).
Furthermore, Vigneault et al. teach their methods comprise  amplification and linkage of VH and VL antibody chains in the same reaction to maintain natural combinations (e.g. para 0345, pg. 24).
Furthermore, Vigneault et al. teach the target cells are B cells (e.g.  Entire Vigneault reference and especially para 0038,pg. 4; para 0339,pg. 22-23).
Vigneault et al. teach their methods are used for analysis of polynucleotides that represent the entire coding and noncoding sequences for antibodies, including scFv molecules(e.g. para 0340, para 0342, pg. 23; para 0576-0584,pg. 42). 
Furthermore, Vigneault et al. teach droplet reaction volumes range from 1 pL to 100nL (e.g. para 0275-0280,pg. 16).
Furthermore, Vigneault et al. teach a plurality of molecular barcodes are also introduced into individual droplets and barcoding occurs under conditions wherein the molecular barcodes are attached to individual cDNA amplicons during reverse transcription followed by attachment of vessel barcodes by PCR amplification. The resultant dual barcoded amplicon is subjected additional amplification prior to sequencing (e.g. Entire Vigneault reference and especially para 0053-0060, pg. 33-34; para 0069, pg. 35-36; reverse transcription followed by amplification within the emulsion as in para 0225,pg.11 ; RT-PCR as in para 0285,pg. 16-17;  Sequencing as in para 00295-0296, pg. 104-105). Vigneault et al. also teach a template switching mechanism to facilitate incorporation of molecular or vessel barcodes (e.g. para 00155, pg. 62).
Therefore, as Vigneault et al.  teach their methods comprise encapsulating cells and barcoded primer conjugated beads in droplets (e.g. para 0225,pg. 11)  and the methods  facilitate linkage of natural combinations of VH and VL antibody chains ( e.g. para 0345, pg. 23), Vigneault et al. render obvious the limitations: a method for producing encapsulated natively-paired scFv amplicons, the method comprising: a. encapsulating single cells in droplets, wherein the droplets further contain reagents for amplifying and linking native pairings of heavy and light chain variable domain amplicons from single encapsulated cells; b. lysing the single encapsulated cells; and c. generating the encapsulated natively-paired scFv amplicons in the droplets, wherein the scFv amplicons each encode a scFv comprising comprises a native pairing of heavy and light chain variable domain amplicons linked by a linker as required by claim 107.
Regarding the limitation: wherein the droplets are from 100 pL to 300 pL in volume as recited in claim 107:
As noted above, Vigneault et al. teach droplet reaction volumes range from 1 pL to 100nL (e.g. para 0275-0280,pg. 16).
Furthermore, prior to the effective filing date of the claimed invention, Hindson et al. teach that it is known in the art to combine single cells with amplification reagents in droplets ranging in volume between 100 pL and 300 pL (e.g. para 0255, pg. 32; para 0260,pg. 33).
Therefore, as Vigneault et al. and Hindson et al. all teach providing single cells in picoliter-sized compartments, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Vigneault et al.  to include providing droplets ranging in volume between 100-300 pL as taught by Hindson et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for generating and analyzing linked Ig VH-VL recombinant antibodies.
Therefore, the combined teachings of Vigneault et al. and Hindson et al. render obvious claim 107.
Furthermore, as Vigneault et al. teach B cells, the combined teachings of Vigneault et al. and Hindson et al. render obvious claim 108.
Furthermore, as Vigneault et al. teach primers against variable regions of antibodies comprising Ig sequences from human B cells (e.g. Entire Vigneault reference and especially para 0344, pg. 23), the combined teachings of Vigneault et al. and Hindson et al. render obvious claim 109.
Furthermore, as Vigneault et al. teach emulsion-based analysis (e.g. Entire Vigneault reference and especially para 0443-0448,pg. 32; para 0576-0584,pg. 42; Fig. 18 and 19), the combined teachings of Vigneault et al. and Hindson et al. render obvious claim 118.
Furthermore, as Vigneault et al. teach reverse transcription (e.g. Entire Vigneault reference and especially RT-PCR as in para 0285,pg. 16-17), the combined teachings of Vigneault et al. and Hindson et al. render obvious claim 120.
Furthermore, as Vigneault et al. teach breaking the emulsion for further analysis of the linkage products ( e.g. Entire Vigneault reference and especially para 0576-0584,pg. 42), the combined teachings of Vigneault et al. and Hindson et al. render obvious claim 124.

Vigneault et al., Hindson et al.,  Greferath et al., Lonberg, Bowdish et al., Urlinger et al., Hsieh et al., Johnson 2015, Lowe et al.; Unterqasser et al. and Nolan et al.
Claim 110 is rejected under 35 U.S.C. 103 as being unpatentable over Vigneault et al. and Hindson et al., as applied to claims 107-109, 118, 120 and 124 above, and further in view of  Greferath et al.(US20100098707); Lonberg (US5661016); Bowdish et al.(US20050079489); Urlinger et al.(20120129717), Hsieh et al. (US 20100099103),Johnson et al. (US20150344871), i.e. Johnson 2015, Lowe et al. (Nucleic Acids Research, Vol. 18, No.7, page 1757-1761,1990), Untergasser et al. (Nucleic acids research 35.suppl_2 (2007): W71-W74.) as evidenced by Rozen et al. (Bioinformatics methods and protocols. Humana Press, Totowa, NJ, 2000. 365-386.) and Nolan et al. (Nature protocols 1.3 (2006): 1559).
The combined teachings of Vigneault et al. and Hindson et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Vigneault et al. and Hindson et al. render obvious a droplet-based single cell analysis, wherein the method comprises single cell encapsulation, cell lysis, reverse transcription, amplification and linkage to generate native pairing of variable heavy and variable light chain sequences in an emulsion, wherein the droplets comprise volumes ranging from 100-300 pL.
 However, the combined teachings of Vigneault et al. and Hindson et al. do not expressly teach claim 110.
 	 Regarding the primer pool of Table 1 as recited in claim 110:
Sequence searches provided the following results regarding individual primers from Table 1.
Several primers demonstrated 100% identity with sequences from eligible prior art. A portion of this collection includes:
 SEQ ID NO. 35 has 100% sequence identity with SEQ ID NO. 12 of Application 11/637,213 (US20100098707);
SEQ ID NO. 36 has 100% sequence identity with SEQ ID NO. 101 of Application 08/053,131(US5661016); 
SEQ ID NO. 37 has 100% sequence identity with SEQ ID NO. 95 of Application 10/014,012 (US20050079489); 
SEQ ID NO. 61 has 100% sequence identity with SEQ ID NO. 27 of Application 13/299,367(US20120129717). 

Several primers demonstrated 100% sequence identity with specific scFv segments known in the art. An example includes: 
SEQ ID NO. 4 has 100% sequence identity with segments of SEQ ID NO. 67 of Application 12/743,739 (US20120058117).
SEQ ID NO. 8 has 100% sequence identity with segments of SEQ ID NO. 136 of Application 12/570,897 (US20100099103).

 Furthermore, the prior art recites lists of hundreds of sequences which are primers or are made available for primer design using similar primer design tools used for the instant invention , wherein the resulting primers have the same function as the primers recited in Table 1 of claim 110.
Hsieh et al. (US 20100099103) disclose multiple primers for amplifying variable heavy and light chain sequences that are generated using optimized design tools (e.g. PCR primers designed with extremely high specificity to cover all antibody germline sequences such that all diversity within the donor collection can be captured as in para 0204,pg. 20). 
Additionally, Urlinger et al. (US20120129717) teach libraries of variable region templates for development of antibody entities. 
 Additionally, Johnson 2015 (US20150344871) teach optimized design of overlap extension primers is known in the art. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar primer design parameters to yield, with a reasonable expectation of success, the primer sets recited in Table 1 or 5 because a skilled artisan would have applied familiar primer design parameters programmed into familiar, freely available primer design tools in order to yield primers to try.
As noted, a skilled artisan at the time of filing would have designed primers and probes to known sequences (such as the sequences disclosed in the above references) with a high expectation of success.  To design such primers constituted routine and conventional optimization at the time of filing.  See In re Aller, 220 F.2d 454, at 456 (CCAP 1955) (“where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  
Numerous references describe how to design and optimize primers and probes for PCR applications. 
For example, Lowe et al. teach a computer program to design primers and evaluate their performance (e.g. as indicated in Abstract, pg. 1757). Lowe et al. teach that primers can be designed that generate amplification products of the predicted size and that can hybridize with appropriate target cDNA or oligonucleotide probe (e.g. as indicated in 1st para, Col. 2, pg. 1760).
Furthermore, Untergasser et al., as evidenced by Rozen et al., teach how to design primers and probes from known sequences using known online primer/probe design programs for use in PCR assays.  Untergasser et al., as evidenced by Rozen et al., teach how to use Primer3Plus online program to design primers and probes to known sequences (pgs. W71-74, Untergasser et al.; pgs. 365-386, Rozen et al.).  
Therefore, Untergasser et al., as evidenced by Rozen et al., provide specific guidance and parameters to optimize primer, probe and PCR assay design to yield optimal results; thus, designing PCR assays for particular applications constitutes well-known routine optimization.  Rozen et al. also teach that well-known Primer3 computer program can design primers and probes for PCR applications (e.g. entire Rozen reference and especially pgs. 365, 370, 377 & 380). 
 Nolan et al. also describe how to optimize and apply real-time PCR primers and probes (pgs. 1563-80).  In addition, selection of specific oligonucleotides for specific Tm represents routine optimization with regard to sequence, length and composition of the oligonucleotide.  
Such optimization parameters are explicitly recognized in Untergasser et al., as evidenced by Rozen et al.  
As noted in In re Aller, 105 USPQ 233 at 235, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the primer selection performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
	Thus, the instant sequences are clearly functional homologues of similar primers based on the sequences encoding heavy chain and light chain variable regions of human Ig sequences.  This is supported by In Re Deuel, 34 USPQ 2d 1210 (Fed. Cir. 1995), in which the Court of Appeals for the Federal Circuit stated that (emphasis added),
Normally, a prima facie case of obviousness is based upon structural similarity, i.e., an established structural relationship between a prior art compound and the claimed compound.  Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds.  For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.

In addition, unlike in In re Deuel, 51 F.3d 1552 (Fed. Cir. 1995), here one of ordinary skill in the art is not selecting a particular DNA sequence from among a large number of degenerate variants, but rather selecting particular DNA sequences (primers) having particular art-recognized parameters, e.g., nucleotide length, GC content, melting temperature, and homology both within and without the particular DNA sequence.  Furthermore, the prior art is not suggesting a nearly infinite number of primer possibilities without any suggestion of which of those possibilities to select. 
Thus, the claimed sequences were structural homologs of the sequences disclosed in the prior art, and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties.  Therefore, the claimed sequences are prima facie obvious over the cited references in the absence of secondary considerations.
The ordinary artisan would have had a reasonable expectation of success that such primers are generated using known sequences as taught above because the claimed primers are functional equivalents of the sequences encoding heavy chain and light chain variable regions of human Ig sequences.  The ordinary artisan would have been motivated to generate a number of said primers to the cited sequences to provide flexibility and optimize experimentation (see Lowe, Untergasser, Rozen, Nolan).  Selection of specific oligonucleotides for specific Tm represents routine optimization with regard to sequence, length and composition of the oligonucleotide.  Such optimization parameters are explicitly recognized in Lowe, Untergasser, Rozen, and Nolan.  As noted in In re Aller, 105 USPQ 233 at 235, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the primer selection performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
Therefore, the claimed primers are prima facie obvious, absent secondary considerations, because there is clear motivation to design PCR primers to detect the sequences encoding heavy chain and light chain variable regions of human Ig sequences; and designing and optimizing such primers constitutes a well-known, routine and conventional technique which would yield the claimed primers with a reasonable expectation of success.
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Vigneault et al. and Hindson et al.  of droplet-based generation of native pairings of heavy and light chain variable regions using PCR primers and probes that complement sequences encoding heavy chain and light chain variable regions of human Ig sequences to include using the sequences as taught by Greferath et al., Lonberg, Bowdish et al., Urlinger et al., Hsieh et al. and Johnson 2015 and designing primers/ probes as taught by Lowe et al., Untergasser et al., Rozen et al., and Nolan et al. who teach that routine optimization of primer design from the known sequences is known in the art because a person of ordinary skill in the art would have a reasonable expectation of success that such a combination of art would result in primers and probes as claimed.
One of ordinary skill in the art would have been motivated to combine these citations because the combined teachings of Vigneault et al. and Hindson et al. suggest PCR reactions (e.g. para 0285,pg.16-17, Vigneault et al. ) to generate linked heavy chain and light chain paired products, which requires primers, for a comprehensive scFv analysis.
 Therefore the primers recited in Table 1 of claim 110 are rendered obvious by these teachings.

Vigneault et al., Hindson et al. and Johnson et al.
Claims 111-115 and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneault et al. and Hindson et al., as applied to claims 107-109, 118, 120 and 124 above, and further in view of Johnson et al. (WO2013188772).
The combined teachings of Vigneault et al. and Hindson et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Vigneault et al. and Hindson et al. render obvious a droplet-based single cell analysis, wherein the method comprises single cell encapsulation, cell lysis, reverse transcription, amplification and linkage to generate native pairing of variable heavy and variable light chain sequences in an emulsion, wherein the droplets comprise volumes ranging from 100-300 pL.
 However, the combined teachings of Vigneault et al. and Hindson et al. do not expressly teach claims 111-115 and 117.
Johnson et al. disclose a method comprising isolating B cells in individual aqueous microreactors using a microfluidic device; creating a molecular linkage between heavy and light chains within the microreactor and breaking the emulsion to allow sequencing of the linked products.
 Furthermore, Johnson et al. teach molecular linkage is performed by overlap extension RT-PCR and overlap extension PCR comprising providing  primers comprising overlapping complementarity  and wherein the outer primer set , i.e. second primers,  are provided at a higher concentration that the inner primers , i.e. first primers(e.g. para 0092-0093,pg. 24).
Furthermore, Johnson et al. teach the overlap extension yields native pairings of heavy and light chain (e.g. para 0094, pg. 24).
 Furthermore, Johnson et al. teach the volume of droplets ranges between less than 1 picoliter and less than 1 nanoliter (e.g. para 0023, pg. 5). 
Therefore, as Vigneault et al. and Johnson et al. both teach a method comprising amplification and linkage of VH and VL genes, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Vigneault et al. and Hindson et al. to include encapsulating cells in droplets using microfluidics and to include PCR reagents for linkage in these droplets, further providing primers comprising overlapping complementarity, wherein the outer primer set , i.e. second primers,  are provided at a higher concentration that the inner primers , i.e. first primers,  as taught by Johnson et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art  and for achieving the predictable result of a method for generating and analyzing linked Ig VH-VL recombinant antibodies.
Therefore, as Johnson et al. teach sets of primers to amplify heavy and light chain wherein the primers have overlapping complementarity, the combined teachings of Vigneault et al., Hindson et al. and Johnson et al. render obvious claims 111, 113 and 114.
Furthermore, as Johnson et al. teach sets of primers wherein the primers have overlapping complementarity  and wherein the outer primer set , i.e. second primers,  are provided at a higher concentration that the inner primers , i.e. first primers(e.g. para 0092-0093,pg. 24), the combined teachings of Vigneault et al., Hindson et al. and Johnson et al. render obvious claims 112 and 115.
Furthermore, as Johnson et al. teach isolating B cells in individual aqueous microreactors using a microfluidic device, the combined teachings of Vigneault et al., Hindson et al. and Johnson et al. render claim 117 obvious.

Vigneault et al., Hindson et al. and Jakobsen et al.
Claim 116 is rejected under 35 U.S.C. 103 as being unpatentable over Vigneault et al. and Hindson et al., as applied to claims 107-109, 118, 120 and 124 above, and further in view of Jakobsen et al. (US20140349855), as evidenced by Titan One Tube RT-PCR System, Roche SDS, Date of first issue 08 November 2015.
The combined teachings of Vigneault et al. and Hindson et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Vigneault et al. and Hindson et al. render obvious a droplet-based single cell analysis, wherein the method comprises single cell encapsulation, cell lysis, reverse transcription, amplification and linkage to generate native pairing of variable heavy and variable light chain sequences in an emulsion, wherein the droplets comprise volumes ranging from 100-300 pL.
 	However, the combined teachings of Vigneault et al. and Hindson et al. do not expressly teach claim 116.
As evidenced by Titan SDS sheet, Jakobsen et al. teach using the Titan One tube RT-PCR to generate cDNA transcripts is known in the art prior to the effective filing date of the claimed invention (e.g. para 0310,pg. 19).
Therefore, as Vigneault et al. and Jakobsen et al. both teach a method comprising RT PCR amplification, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Vigneault et al. and Hindson et al. to include Titan One Tube RT-PCR  as taught by Jakobsen et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for generating and analyzing linked Ig VH-VL recombinant antibodies.
 Therefore the combined teachings of Vigneault et al., Hindson et al. and  Jakobsen et al. render claim 116 obvious.

Vigneault et al., Hindson et al. and Weitz et al.
Claim 119 is rejected under 35 U.S.C. 103 as being unpatentable over Vigneault et al. and Hindson et al., as applied to claims 107-109, 118, 120 and 124 above, and further in view of Weitz et al. (US20120015382).
The combined teachings of Vigneault et al. and Hindson et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Vigneault et al. and Hindson et al. render obvious a droplet-based single cell analysis, wherein the method comprises single cell encapsulation, cell lysis, reverse transcription, amplification and linkage to generate native pairing of variable heavy and variable light chain sequences in an emulsion, wherein the droplets comprise volumes ranging from 100-300 pL.
However, the combined teachings of Vigneault et al. and Hindson et al. do not expressly teach claim 119.
 	Weitz et al. teach encapsulation of 1.25 X106 cells/ml by microfluidics for high-throughput single cell analysis is known in the art prior to the effective filing date of the claimed invention (e.g. para 0219-0220, pg. 27).
Therefore, as Vigneault et al., Hindson et al. and Weitz et al. all teach a droplet-based methods, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Vigneault et al. and Hindson et al. to include cell densities of 1.25 X106 cells/ml as taught by Weitz et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for generating and analyzing linked Ig VH-VL recombinant antibodies.
 Therefore, the combined teachings of Vigneault et al., Hindson et al. and Weitz et al. render claim 119 obvious.


Vigneault et al., Hindson et al. and Hunicke- Smith et al.
Claims 121 and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneault et al. and Hindson et al., as applied to claims 107-109, 118, 120 and 124 above, and further in view of  Hunicke-Smith et al. (WO2013188872).
The combined teachings of Vigneault et al. and Hindson et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Vigneault et al. and Hindson et al. render obvious a droplet-based single cell analysis, wherein the method comprises single cell encapsulation, cell lysis, reverse transcription, amplification and linkage to generate native pairing of variable heavy and variable light chain sequences in an emulsion, wherein the droplets comprise volumes ranging from 100-300 pL.
 However, the combined teachings of Vigneault et al. and Hindson et al. do not expressly teach claims 121 and 122.
Like Vigneault et al., Hunicke-Smith et al. teach a method of generating linked pairs of transcripts of paired antibody variable heavy (VH) chain region and variable light (VL) chain regions from cellular mRNA content (e.g. para 0006, pg. 1; para 0039,pg. 10; para 0044, pg. 11; para 0049,pg. 13; claims 1-7).
 Furthermore,  Hunicke-Smith et al. teach their method is used to obtain upto 105 to 107 individual paired antibody VH and VL sequences (e.g. para 0006-0007, pg. 2-3; 18,000 linked heavy and light chain sequences were obtained as in para 0068, pg. 21; 66,000 sequenced VH-VL linked pairs as in para 0074, pg. 24-25).
 	Furthermore,  Hunicke-Smith et al. teach determining cell viability using trypan blue prior to encapsulating cells in aqueous droplets (e.g. para 0032, pg. 8, Fig. 5; Example 9, pg. 36-37).
Therefore, as Vigneault et al. and Hunicke-Smith et al. both teach a method comprising amplification and linkage of VH and VL genes, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Vigneault et al. and Hindson et al. to include techniques such as determining cell viability using trypan blue prior to encapsulating cells in aqueous droplets as taught by Hunicke-Smith et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art  and for achieving the predictable result of a method for generating and analyzing linked Ig VH-VL recombinant antibodies.
Therefore, the combined teachings of Vigneault et al., Hindson et al. and Hunicke-Smith et al. render obvious claims 121 and 122.

Vigneault et al., Hindson et al. and Oleksiewicz et al. 
Claims 126 is rejected under 35 U.S.C. 103 as being unpatentable over Vigneault et al. (US20140357500) in view of Hindson et al. (US20140378322) and Oleksiewicz et al. (US20070141048).
Regarding claim 126:
As noted above, Vigneault et al. teach methods comprising analysis of variable heavy (VH) and variable light (VL ) antibody chains  comprising lysing cells within droplets of an emulsion, subjecting the mRNA content comprising  VH and VL antibody chains  to reverse transcription followed by amplification and linkage between VH and VL antibody chains within the emulsion using barcoded primer-conjugated supports, wherein the linkage comprises linking antibody chains using fused PCR or incorporating the antibody chains within an expression vector. The emulsion is subsequently broken to allow further analysis (e.g. Entire Vigneault reference and especially para 0053-0060, pg. 33-34; para 0069, pg. 35-36; reverse transcription followed by amplification within the emulsion as in para 0225,pg.11; para 0285,pg. 16-17; further analysis includes sequencing as in para 00295-0296, pg. 104-105; para 0326,pg. 21; para 0339-0345, para 0348, pg. 22-24; para 0443-0448,pg. 32; para 0576-0584,pg. 42; Fig. 18 and 19). 
Vigneault et al. teach reverse transcription of target nucleic acid content for sequencing analysis wherein the reverse transcription primers complement the poly A tail or the reverse transcription primers comprising sequences that complements target nucleic acid(e.g. para 00157,pg. 62-63).
Furthermore, Vigneault et al. teach their methods comprise  amplification and linkage of VH and VL antibody chains in the same reaction to maintain natural combinations (e.g. para 0345, pg. 24).
Furthermore, Vigneault et al. teach the target cells are B cells (e.g.  Entire Vigneault reference and especially para 0038,pg. 4; para 0339,pg. 22-23).
Vigneault et al. teach their methods are used for analysis of polynucleotides that represent the entire coding and noncoding sequences for antibodies, including scFv molecules(e.g. para 0340, para 0342, pg. 23; para 0576-0584,pg. 42). 
Furthermore, Vigneault et al. teach droplet reaction volumes range from 1 pL to 100nL (e.g. para 0275-0280,pg. 16).
Vigneault et al. teach a plurality of molecular barcodes are also introduced into individual droplets and barcoding occurs under conditions wherein the molecular barcodes are attached to individual cDNA amplicons during reverse transcription followed by attachment of vessel barcodes by PCR amplification. The resultant dual barcoded amplicon is subjected additional amplification prior to sequencing (e.g. Entire Vigneault reference and especially para 0053-0060, pg. 33-34; para 0069, pg. 35-36; reverse transcription followed by amplification within the emulsion as in para 0225,pg.11 ; RT-PCR as in para 0285,pg. 16-17;  Sequencing as in para 00295-0296, pg. 104-105). Vigneault et al. also teach a template switching mechanism to facilitate incorporation of molecular or vessel barcodes (e.g. para 00155, pg. 62).
Furthermore, regarding the requirement of providing droplets that are from 100 pL to 300 pL in volume as recited in claim 107:
As noted above, Vigneault et al. teach droplet reaction volumes range from 1 pL to 100nL (e.g. para 0275-0280,pg. 16).
Furthermore, prior to the effective filing date of the claimed invention, Hindson et al. teach that it is known in the art to combine single cells with amplification reagents in droplets ranging in volume between 100 pL and 300 pL (e.g. para 0255, pg. 32; para 0260,pg. 33).
Therefore, as Vigneault et al. and Hindson et al. all teach providing single cells in picoliter-sized compartments, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Vigneault et al.  to include providing droplets ranging in volume between 100-300 pL as taught by Hindson et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for generating and analyzing linked Ig VH-VL recombinant antibodies.
Furthermore, as Vigneault et al. teach breaking the emulsion for further analysis of the linkage products (e.g. Entire Vigneault reference and especially para 0576-0584,pg. 42), the combined teachings of Vigneault et al. and Hindson et al. render obvious claim 124.
Therefore, the combined teachings of Vigneault et al. and Hindson et al. render obvious the limitation: a method comprising a. producing a library of natively-paired scFv amplicons according to the method of claim 124 as required by claim 126.
 However, the combined teachings of Vigneault et al. and Hindson et al. do not expressly teach the further analysis recited in step ( b) of  claim 126.
Oleksiewicz et al. teach generation of antibody libraries of antibody cognate pairs comprising heavy and light chains variable sequences that are derived from the same cell( e.g. Abstract, para 0003, para 0007, pg. 1; para 0044, pg. 5; para 0215, pg. 20). Oleksiewicz et al. teach nucleotide sequences of interest are "cognate pairs” include pairs of heavy and light chain variable regions from immunoglobulin domains (e.g. para 0080, pg. 7; para 0094, pg. 9).
Oleksiewicz et al. teach generation of antibody libraries of antibody cognate pairs comprising heavy and light chains variable sequences that are derived from the same cell( e.g. Abstract, para 0003, para 0007, pg. 1; para 0044, pg. 5; para 0215, pg. 20). 
 Specifically, Oleksiewicz et al. teach a method in which a lymphocyte cell fraction from a donor is individually distributed among a plurality of vessels, wherein one cell is placed in one vessel (e.g. para 0044, pg. 5). The contents of a single cell are subjected to multiplex RT-PCR amplification to yield cDNA copies of variable region sequences from an individual cell or multiplex molecular amplification with the cDNA derived from a previous RT-PCR step(e.g. para 0044,pg. 5; para 0070-0071, para 0079, para 0081, pg. 7). Furthermore, Oleksiewicz et al. teach the amplicons from the RT amplification can be stored in multiple vessels prior to multiplex amplification and linkage (e.g. para 0082-0083, pg. 7).
After RT amplification, a subsequent multiplex amplification and linkage step is also done to link pairs of variable regions. The linkage step can be done by ligation or recombination (e.g. para 0079, pg. 7; para 0091-0092, pg. 9). 
Oleksiewicz et al. teach nucleotide sequences of interest are "cognate pairs” include pairs of heavy and light chain variable regions from immunoglobulin domains (e.g. para 0080,pg. 7; para 0094, pg. 9). 
 As indicated in Fig. 2 and 3, Oleksiewicz et al. teach obtaining amplicons of immunoglobulin variable region sequences wherein the VH sequence amplicon comprises VDJ sequences and the VL sequence amplicon comprises VJ and constant sequences. Furthermore, Oleksiewicz et al. teach the immunoglobulin variable regions are amplified with forward primers that complement the UTR preceding the leader sequence of the variable light chain and the variable heavy chain, i.e. 5’ UTR sequence (e.g. para 0145, pg. 15).
Therefore, Oleksiewicz et al. teach the contents of individual single cells are distributed to separate vessels, i.e. one cell in one vessel, and are subjected to multiplex RT-PCR to yield cDNA molecules of the variable regions of the heavy and light chain variable regions from immunoglobulin or from T cell receptor binding domains from the contents of a single cell. They also teach an embodiment in which the cDNA molecules comprising these variable regions are stored in multiple vessels prior to further manipulation. Furthermore, they teach multiplex RT-PCR is followed by multiplexed amplification and linkage steps to join pairs of variable regions (e.g. overlap extension RT-PCR as in para 0044,pg. 5; para 0070-0071; para 0079-0083, pg. 7).
Furthermore, Oleksiewicz et al. teach linkage comprises a segment that is single stranded or double stranded and introduced by amplification or by ligation (e.g. para 0043,pg. 4; para 0052,pg. 5; para 0079, pg. 7; present invention the plurality of nucleotide sequences of interest, amplified by multiplex RT-PCR, are linked by ligation. To achieve this, the multiplex primer mix used for the multiplex RT-PCR, is designed such that the amplified target sequences can be cleaved with appropriate restriction enzymes, and covalent linkage by DNA ligation can be performed as in para 0091, pg. 9).
Furthermore, Oleksiewicz et al. teach linkage by PCR amplification comprise overlap extension PCR, wherein the primers are designed comprising long “tails”, i.e. 8-75 nucleotides in length (e.g. para 0135,pg. 14). Furthermore, Oleksiewicz et al. teach different types of overlap extension tails are known in the art, including primers with “type II” tails, which are designed such that a first primer includes a region that complements a first target region; an extended region comprising a sequence that is complementary to a second primer; and a region of 4-6 nucleotides that complements a second target region, i.e. the gene-specific region of the adjacent target sequence.  Furthermore, Oleksiewicz et al. teach type II overlap extension tails are preferred for to include a defined linker as used with scFv molecules (e.g. In type II overlap-extension tails, 4 to 6 of the 5' nucleotides are complementary to the gene-specific region of the adjacent target sequence…Type II overlap-extension tails are preferred if the target sequences are to be linked by a defined linker as seen with scFv as in para 0135, pg. 14; Fig. 1).
Oleksiewicz et al. teach the single cell from which heavy and light chains variable sequences are derived can be a B cell or a plasmablast(e.g. para 0094, pg. 9; para 0115-0116, pg. 12) or a T cell ( e.g. para 0095, pg. 9; para 0117, pg. 12). Furthermore, Oleksiewicz et al. teach generating cognate pairs from Ig sequences (e.g. para 0197,pg. 19).
Furthermore, Oleksiewicz et al. teach including restriction sites which facilitate incorporation of regulatory elements such as promoters, ribosomal binding sites, termination sequences, stop codons or linker sequences such as in a scFv(e.g. para 0135, pg. 14).
 In an embodiment, Oleksiewicz et al. teach incorporating restriction sites on either end of the linkage product (e.g. para 0017,pg. 2; para 0132,pg. 13; Fig. 2).
Therefore, as Vigneault et al. and Oleksiewicz et al. both teach a method comprising amplification and linkage of VH and VL genes, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Vigneault et al. and Hindson et al. to include using primers which complement a portion of each region to be linked and to incorporate restriction sites which facilitate introduction of regulatory elements in a scFv as taught by Oleksiewicz et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art and for achieving the predictable result of a method for generating and analyzing linked Ig VH-VL recombinant antibodies.
	Therefore, as Oleksiewicz et al. teach incorporation of restriction sites on either end of the linkage product (e.g. para 0017,pg. 2; para 0132,pg. 13; Fig. 2), t the combined teachings of Vigneault et al., Hindson et al. and Oleksiewicz et al. render obvious claim 126.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants'  arguments that the previously cited art does not meet the requirements of the amended claims: the teaching of Vigneault et al. is applied to show that methods are known in the art comprising cell encapsulation within droplets and subsequent reverse transcription, amplification and linkage of natural combinations of VH and VL antibody chains within the same droplets prior to breaking the emulsion for further analysis.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639